UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-8625 READING INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 500 Citadel Drive, Suite 300 Commerce, CA (Address of principal executive offices) 95-3885184 (I.R.S. Employer Identification Number) 90040 (Zip Code) Registrant’s telephone number, including Area Code:(213) 235-2240 Securities Registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Class A Nonvoting Common Stock, $0.01 par value American Stock Exchange Class B Voting Common Stock, $0.01 par value American Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ¨No þ If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934.Yes ¨No þ Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for shorter period than the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K of any amendments to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer þNon-accelerated filer ¨Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of March 17, 2007, there were 20,992,909 shares of Class A Non-voting Common Stock, par value $0.01 per share and 1,495,490 shares of Class B Voting Common Stock, par value $0.01 per share, outstanding.The aggregate market value of voting and nonvoting stock held by non-affiliates of the Registrant was $153,983,000 as of March 26, 2007. READING INTERNATIONAL, INC. ANNUAL REPORT ON FORM 10-K YEAR ENDED DECEMBER 31, 2007 INDEX PART I 1 Item 1 – Our Business 1 Item 1A – Risk Factors 17 Item 1B - Unresolved Staff Comments 23 Item 2 – Properties 24 Item 3 – Legal Proceedings 31 Item 4 – Submission of Matters to a Vote of Security Holders 35 PART II 36 Item 5 – Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 36 Item 6 – Selected Financial Data 37 Item 7 – Management’s Discussions and Analysis of Financial Condition and Results of Operations 40 Item 7A – Quantitative and Qualitative Disclosure about Market Risk 64 Item 8 – Financial Statements and Supplementary Data 66 Report of Independent Registered Public Accountants 67 Consolidated Balance Sheets as of December 31, 2007 and 2006 68 Consolidated Statements of Operations for the Three Years Ended December 31, 2007 69 Consolidated Statements of Stockholders’ Equity for the Three Years Ended December 31, 2007 70 Consolidated Statements of Cash Flows for the Three Years Ended December 31, 2007 71 Notes to Consolidated Financial Statements 72 Schedule II – Valuation and Qualifying Accounts 115 Item 9 – Change in and Disagreements with Accountants on Accounting and Financial Disclosure 116 Item 9A — Controls and Procedures 117 PART III 119 PART IV 120 Item 15 – Exhibits, Financial Statement Schedules 120 SIGNATURES 157 Table of Contents PART I Item 1 – Our Business General Description of Our Business Reading International, Inc., a Nevada corporation (“RDI”), was incorporated in 1999 incident to our reincorporation in Nevada.However, we trace our corporate roots back to the Reading Railroad and its corporate predecessors, first incorporated in 1833.Our Class A Nonvoting Common Stock (“Class A Stock”) and Class B Voting Common Stock (“Class B Stock”) are listed for trading on the American Stock Exchange under the symbols RDI and RDI.B.Our principal executive offices are located at 500 Citadel Drive, Suite 300, Commerce,
